Holmes, J.,
dissenting. I am in agreement with the pronouncement of the majority set forth in paragraph two of the syllabus to the effect that a teacher will be considered certified on the date the certificate issued by the Ohio Department of Education becomes effective, unless the contract specifically provides to the contrary. However, I also agree with the dissenting judge in the court of appeals below that a question of fact exists as to one provision of the collective bargaining agreement, Section B.2. of Article XVII, which provides:
“* * * No new teachers shall be employed by the Board while there are teachers on the RIF list who are certified for any opening, unless there is no person on the RIF list with reasonable qualifications and experience equal to the person to be hired for the position.” (Emphasis added.)
The majority opinion holds that Whitley had preferential employment rights over a new teacher merely by being on the RIF list. A fair reading of the agreement would not result in such a conclusion. Under the quoted provision there are two contractual prerequisites which the appellant had to meet before he had preferential employment rights over a new teacher. First, he had to be certified, which condition, as stated, I agree he had met. *305Second, he had to have qualifications and experience equal to the person to be hired for the job. This second prerequisite must be met under the agreement; but unfortunately the court of appeals did not remand for this finding of fact.
The majority herein completely disregards Section B.2. of Article XVII above by its finding that pursuant to another section of the collective bargaining agreement, i.e., Section A.3. of Article XIII, no vacancy existed, and therefore the appellant should be automatically rehired. What an absurd manner in which to run an educational system. To read this clause to provide continued employment for a teacher on the RIF list where there are others more experienced and capable of teaching our children makes little sense of our educational values. The more reasonable interpretation of the language of Section A.3. of Article XIII would only require a finding that no vacancy existed if, after a comparative analysis of the qualifications of the teacher on the RIF list and the new applicants was conducted, the teacher on the RIF list measured up to the qualifications and experience of the new applicants.
The misreading of this agreement by the majority does a disservice to the board in exercising its discretion to determine the better-qualified teachers for openings on the staff. By entering final judgment here rather than remanding for a trial of this issue, this court takes upon itself the position of trier of the facts.
Accordingly, I dissent.